    Case 1:13-cv-05691-JHR-KMW Document 303 Filed 10/18/19 Page 1 of 1 PageID: 7733
                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

                              MINUTES OF PROCEEDINGS

CAMDEN OFFICE                   DATE OF PROCEEDING: October 18, 2019

JUDGE KAREN M. WILLIAMS

COURT REPORTER: ECR


TITLE OF CASE AND DOCKET NUMBER:

SMART VENT PRODUCTS, INC. v. CRAWL SPACE DOOR SYSTEM INC.
1:13-cv-5691-JBS-KMW

APPEARANCES:

ANTHONY J. DIMARINO, ESQ. – COUNSEL FOR PLAINTIFF
EMMETT S. COLLAZO, ESQ. - COUNSEL FOR PLAINTIFF
KRISTINE L. BUTLER, ESQ. – COUNSEL FOR PLAINTIFF

SIOBHAN K. COLE, ESQ. – COUNSEL FOR DEFENDANT
NATALIE B. MOLZ, ESQ. – COUNSEL FOR DEFENDANT
JUSTIN E. PROPER, ESQ. COUNSEL FOR DEFENDANT


NATURE OF PROCEEDINGS:

Telephone Discovery Conference held on the record to address Defendant’s
Motion for Extraordinary and Emergency Relief Compelling the Production of
Documents [Doc. No. 299].



                                       DEPUTY CLERK: s/Nicole Ramos




TIME COMMENCED: 4:12      TIME ADJOURNED: 4:27        TOTAL TIME:   15 mins.
